6-1162-CLO-1031R1 American Airlines, Inc. P.O. Box 619616 Dallas-Fort Worth Airport Texas 75261-9616 Subject:Performance Guarantee Matters Reference: (a) Purchase Agreement No. 3219 (the Purchase Agreement) between The Boeing Company (Boeing) and American Airlines, Inc. (Customer) relating to Model 787-923 aircraft (the Aircraft) (b) Letter Agreement No. 6-1162-TRW-0671 entitled Performance Guarantees (the Performance Guarantees) This letter agreement (Letter Agreement) amends and supplements the Purchase Agreement.All terms used but not defined in this Letter Agreement have the same meaning as in the Purchase Agreement. 1.Performance Guarantees: [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. P.A. No. 3219SA-2 Performance Guarantee MattersRev.: 04/03/08 BOEING PROPRIETARY American Airlines, Inc. 6-1162-CLO-1031R1Page 2 2.[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. 3.Assignment. Notwithstanding any other provisions of the Purchase Agreement, the rights and obligations described in this Letter Agreement [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. P.A. No. 3219SA-2 Performance Guarantee MattersRev.: 04/03/08 BOEING PROPRIETARY American Airlines, Inc. 6-1162-CLO-1031R1Page 2 4.Confidential Treatment. The information contained herein represents confidential business information and has value precisely because it is not available generally or to other parties.Customer will limit the disclosure of its contents to employees of Customer with a need to know the contents for purposes of helping Customer perform its obligations under the Purchase Agreement and who understand they are not to disclose its contents to any other person or entity without the prior written consent of Boeing. Very truly yours, THE BOEING COMPANY By ItsAttorney-In-Fact ACCEPTED AND AGREED TO this Date: July 21, 2010 AMERICAN AIRLINES, INC. By Its P.A. No. 3219SA-2 Performance Guarantee MattersRev.: 04/03/08 BOEING PROPRIETARY
